STOKER, Judge.
Defendant, Phillip J.D. Guidry, was tried for armed robbery and was found guilty by the jury. The trial judge sentenced him to incarceration in the custody of the Department of Corrections for thirty-five years at hard labor without benefit of parole, probation or suspension of sentence. The defendant appeals, contending the sentence is excessive.
The statutory sentence for armed robbery is imprisonment at hard labor for not less than five years and for not more than ninety-nine years, without benefit of parole, probation or suspension of sentence. LSA-R.S. 14:64. The sentence imposed is clearly within the statutory limit. However, the imposition of a sentence, although within the statutory limit, may violate the defendant’s constitutional right against excessive punishment. State v. Spencer, 374 So.2d 1195 (La.1979). LSA-Const. Art. 1, Sec. 20.
A punishment is “excessive” and unconstitutional if it (1) makes no measurable contribution to acceptable goals of punishment and hence is nothing more than the purposeless and needless imposition of pain and suffering; and (2) is grossly out of proportion to the severity of the crime. A punishment may fail this test on either ground. State v. Williams, 397 So.2d 1287 (La.1981). At the sentencing hearing, the trial judge gave reasons for the sentence. The reasons show a purpose and need for the sentence, so the first part of the test is met. The length of the sentence is necessary to avoid deprecating the seriousness of the offense and to avoid the risk that Guidry might commit another crime. The judge stated that anything less “would result in too soon a danger to society of serious magnitude.” He also gave reasons why the sentence is not grossly out of proportion to the severity of the crime. The conduct threatened serious harm to the victim, there were no grounds to justify the act, and his conduct indicates that he is a very dangerous man.
*885The sentence was not excessive and was within the trial court’s discretion. The sen-tenee is affirmed.
AFFIRMED.